
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 1845
		IN THE SENATE OF THE UNITED
		  STATES
		
			November 9, 2009
			Received; read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		AN ACT
		To amend the Small Business Act to
		  modernize Small Business Development Centers, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Development Centers
			 Modernization Act of 2009.
		2.Small business development centers
			 operational changes
			(a)Accreditation requirementSection 21(a)(1) of the Small Business Act
			 (15 U.S.C.
			 648(a)(1)) is amended as follows:
				(1)In the proviso, by inserting before
			 institution the following: accredited.
				(2)In the sentence beginning The
			 Administration shall, by inserting before institutions
			 the following: accredited.
				(3)By adding at the end the following new
			 sentence: In this paragraph, the term accredited institution of
			 higher education means an institution that is accredited as described in
			 section 101(a)(5) of the Higher Education Act of 1965 (20 U.S.C.
			 1001(a)(5))..
				(b)Program negotiationsSection 21(a)(3) of the Small Business Act
			 (15 U.S.C.
			 648(a)(3)) is amended in the matter preceding subparagraph (A),
			 by inserting before agreed the following:
			 mutually.
			(c)Contract negotiationsSection 21(a)(3)(A) of the Small Business
			 Act (15 U.S.C.
			 648(a)(3)(A)) is amended by inserting after uniform
			 negotiated the following: mutually agreed to.
			(d)SBDC hiringSection 21(c)(2)(A) of the Small Business
			 Act (15 U.S.C.
			 648(c)(2)(A)) is amended by inserting after full-time
			 staff the following: , the hiring of which shall be at the sole
			 discretion of the center without the need for input or approval from any
			 officer or employee of the Administration.
			(e)Content of consultationsSection 21(a)(7)(A) of the Small Business
			 Act (15 U.S.C.
			 648(a)(7)(A)) is amended in the matter preceding clause (i) by
			 inserting after under this section the following: , or
			 the content of any consultation with such an individual or small business
			 concern,.
			(f)Amounts for administrative
			 expensesSection
			 21(a)(4)(C)(v)(I) of the Small Business Act (15 U.S.C. 648(a)(4)(C)(v)(I)) is
			 amended to read as follows:
				
					(I)In generalOf the amounts made available in any fiscal
				year to carry out this section, not more than $500,000 may be used by the
				Administration to pay expenses enumerated in subparagraphs (B) through (D) of
				section
				20(a)(1).
					.
			(g)Non-matching portability
			 grantsSection
			 21(a)(4)(C)(viii) of the Small Business Act (15 U.S.C. 648(a)(4)(C)(viii)) is
			 amended by adding at the end the following: In the event of a disaster,
			 the dollar limitation in the preceding sentence shall not
			 apply..
			(h)Distribution to SBDCsSection 21(b) of the Small Business Act
			 (15 U.S.C.
			 648(b)) is amended by adding at the end the following new
			 paragraph:
				
					(4)Limitation on distribution to small
				business development centers
						(A)In generalExcept as otherwise provided in this
				paragraph, the Administration shall not distribute funds to a Small Business
				Development Center if the State in which the Small Business Development Center
				is located is served by more than one Small Business Development Center.
						(B)Unavailability exceptionThe Administration may distribute funds to
				a maximum of two Small Business Development Centers in any State if no
				applicant has applied to serve the entire State.
						(C)Grandfather clauseThe limitations in this paragraph shall not
				apply to any State in which more than one Small Business Development Center
				received funding prior to January 1, 2007.
						(D)DefinitionFor the purposes of this paragraph, the
				term Small Business Development Center means the entity selected
				by the Administration to receive funds pursuant to the funding formula set
				forth in subsection (a)(4), without regard to the number of sites for service
				delivery such entity establishes or
				funds.
						.
			(i)Women’s business centersSection 21(a)(1) of the Small Business Act
			 (15 U.S.C.
			 648(a)(1)), as amended, is further amended—
				(1)by striking and women's business
			 centers operating pursuant to section 29; and
				(2)by striking or a women’s business
			 center operating pursuant to section 29.
				3.Access to credit and capitalSection 21 of the Small Business Act
			 (15 U.S.C.
			 648) is amended by adding at the end the following new
			 subsection:
			
				(o)Access to credit and capital
				program
					(1)In generalThe Administration shall establish a grant
				program for small business development centers in accordance with this
				subsection. To be eligible for the program, a small business development center
				must be in good standing and comply with the other requirements of this
				section. Funds made available through the program shall be used to—
						(A)develop specialized programs to assist
				local small business concerns in securing capital and repairing damaged
				credit;
						(B)provide informational seminars on securing
				credit and loans;
						(C)provide one-on-one counseling with
				potential borrowers to improve financial presentations to lenders; and
						(D)facilitate borrowers’ access to
				non-traditional financing sources, as well as traditional lending
				sources.
						(2)Award size limitThe Administration may not award an entity
				more than $300,000 in grant funds under this subsection.
					(3)AuthoritySubject to amounts approved in advance in
				appropriations Acts and separate from amounts approved to carry out the program
				established in subsection (a)(1), the Administration may make grants or enter
				into cooperative agreements to carry out this subsection.
					(4)AuthorizationThere is authorized to be appropriated not
				more than $2,500,000 for the purposes of carrying out this subsection for each
				of the fiscal years 2010 and
				2011.
					.
		4.Procurement training and
			 assistanceSection 21 of the
			 Small Business Act (15 U.S.C. 648), as amended, is
			 further amended by adding at the end the following new subsection:
			
				(p)Procurement training and
				assistance
					(1)In generalThe Administration shall establish a grant
				program for small business development centers in accordance with this
				subsection. To be eligible for the program, a small business development center
				must be in good standing and comply with the other requirements of this
				section. Funds made available through the program shall be used to—
						(A)work with local agencies to identify
				contracts that are suitable for local small business concerns;
						(B)prepare small businesses to be ready as
				subcontractors and prime contractors for contracts made available under the
				American Recovery and Reinvestment Act of 2009 (Public Law
				111–5) through training and business advisement, particularly
				in the construction trades; and
						(C)provide technical assistance regarding the
				Federal procurement process, including assisting small business concerns to
				comply with federal regulations and bonding requirements.
						(2)Award size limitThe Administration may not award an entity
				more than $300,000 in grant funds under this subsection.
					(3)AuthoritySubject to amounts approved in advance in
				appropriations Acts and separate from amounts approved to carry out the program
				established in subsection (a)(1), the Administration may make grants or enter
				into cooperative agreements to carry out this subsection.
					(4)Authorization of
				appropriationsThere is
				authorized to be appropriated not more than $2,500,000 for the purposes of
				carrying out this subsection for each of the fiscal years 2010 and
				2011.
					.
		5.Green entrepreneurs training
			 programSection 21 of the
			 Small Business Act (15 U.S.C. 648), as amended, is
			 further amended by adding at the end the following new subsection:
			
				(q)Green entrepreneurs training
				program
					(1)In generalThe Administration shall establish a grant
				program for small business development centers in accordance with this
				subsection. To be eligible for the program, a small business development center
				must be in good standing and comply with the other requirements of this
				section. Funds made available through the program shall be used to—
						(A)provide education classes and one-on-one
				instruction in starting a business in the fields of energy efficiency, green
				technology, or clean technology and in adapting a business to include such
				fields;
						(B)coordinate such classes and instruction, to
				the extent practicable, with local community colleges and local professional
				trade associations;
						(C)assist and provide technical counseling to
				individuals seeking to start a business in the fields of energy efficiency,
				green technology, or clean technology and to individuals seeking to adapt a
				business to include such fields; and
						(D)provide services that assist low-income or
				dislocated workers to start businesses in the fields of energy efficiency,
				green technology, or clean technology.
						(2)Award size limitThe Administration may not award an entity
				more than $300,000 in grant funds under this subsection.
					(3)AuthoritySubject to amounts approved in advance in
				appropriations Acts and separate from amounts approved to carry out the program
				established in subsection (a)(1), the Administration may make grants or enter
				into cooperative agreements to carry out this subsection.
					(4)Authorization of
				appropriationsThere is
				authorized to be appropriated not more than $2,500,000 for the purposes of
				carrying out this subsection for each of the fiscal years 2010 and
				2011.
					.
		6.Main street stabilizationSection 21 of the Small Business Act
			 (15 U.S.C.
			 648), as amended, is further amended by adding the following
			 new subsection at the end thereof:
			
				(r)Main street stabilization
					(1)In generalThe Administration shall establish a grant
				program for small business development centers in accordance with this
				subsection. To be eligible for the program, a small business development center
				must be in good standing and comply with the other requirements of this
				section. Funds made available through the program shall be used to—
						(A)establish a statewide small business
				helpline within every State and United States territory to provide immediate
				expert information and assistance to small business concerns;
						(B)develop a portfolio of online survival and
				growth tools and resources that struggling small business concerns can utilize
				through the Internet;
						(C)develop business advisory capacity to
				provide expert consulting and education to assist small businesses at-risk of
				failure and to, in areas of high demand, shorten the response time of small
				business development centers, and, in rural areas, support added outreach in
				remote communities;
						(D)deploy additional resources to help
				specific industry sectors with a high presence of small business concerns,
				which shall be targeted toward clusters of small businesses with similar needs
				and build upon best practices from earlier assistance;
						(E)develop a formal listing of financing
				options for small business capital access; and
						(F)deliver services that help dislocated
				workers start new businesses.
						(2)Award size limitThe Administration may not award an entity
				more than $250,000 in grant funds under this subsection.
					(3)AuthoritySubject to amounts approved in advance in
				appropriations Acts and separate from amounts approved to carry out the program
				established in subsection (a)(1), the Administration may make grants or enter
				into cooperative agreements to carry out this subsection.
					(4)AuthorizationThere is authorized to be appropriated not
				more than $2,500,000 for the purposes of carrying out this subsection for each
				of the fiscal years 2010 and
				2011.
					.
		7.Prohibition on program income being used as
			 matching fundsSection
			 21(a)(4)(B) (15
			 U.S.C. 648(a)(4)(B)) is amended by inserting after
			 Federal program the following: and shall not include any
			 funds obtained through the assessment of fees to small business
			 clients.
		8.Authorization of
			 appropriationsSection 20 of
			 the Small Business Act (15 U.S.C. 631 note) is amended by
			 inserting after subsection (e) the following new subsection:
			
				(f)Small business development
				centersThere is authorized
				to be appropriated to carry out the Small Business Development Center Program
				under section 21 $150,000,000 for fiscal year 2010 and $160,000,000 for fiscal
				year
				2011.
				.
		9.Small Manufacturers transition assistance
			 programSection 21 of the
			 Small Business Act (15 U.S.C. 648), as amended, is
			 further amended by adding at the end the following new subsection:
			
				(s)Small Manufacturers transition assistance
				program
					(1)In generalThe Administration shall establish a grant
				program for small business development centers in accordance with this
				subsection. To be eligible for the program, a small business development center
				must be in good standing and comply with the other requirements of this
				section. Funds made available through the program shall be used to—
						(A)provide technical assistance and expertise
				to small manufacturers with respect to changing operations to another industry
				sector or reorganizing operations to increase efficiency and
				profitability;
						(B)assist marketing of the capabilities of
				small manufacturers outside the principal area of operations of such
				manufacturers;
						(C)facilitate peer-to-peer and mentor-protege
				relationships between small manufacturers and corporations and Federal
				agencies; and
						(D)conduct outreach activities to local small
				manufacturers with respect to the availability of the services described in
				subparagraphs (A), (B), and (C).
						(2)Definition of small
				manufacturerIn this
				subsection, the term small manufacturer means a small business
				concern engaged in an industry specified in sector 31, 32, or 33 of the North
				American Industry Classification System in
				section
				121.201 of title 13, Code of Federal Regulations.
					(3)Award size limitThe Administration may not award an entity
				more than $250,000 in grant funds under this subsection.
					(4)AuthoritySubject to amounts approved in advance in
				appropriations Acts and separate from amounts approved to carry out the program
				established in subsection (a)(1), the Administration may make grants or enter
				into cooperative agreements to carry out this subsection.
					(5)AuthorizationThere is authorized to be appropriated not
				more than $2,500,000 for the purposes of carrying out this subsection for each
				of the fiscal years 2010 and
				2011.
					.
		
	
		
			Passed the House of
			 Representatives November 7, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
